Exhibit 10.1

AMENDMENT TO EMPLOYMENT LETTER AGREEMENT

This Amendment to Employment Letter Agreement, dated as of January 12, 2017
(this “Amendment”), is by and between Richard M. McVey (“Executive”) and
MarketAxess Holdings Inc. (the “Company”).

W I T N E S S E T H:

WHEREAS, the Executive and the Company are parties to that certain Employment
Letter Agreement dated as of January 15, 2015 (the “Agreement”); and

WHEREAS, the Executive and the Company desire to amend the terms of the
Agreement as provided herein, effective as of the date hereof.

NOW, THEREFORE, in consideration of the premises above and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Section 4(a)(iv) of the Agreement is hereby amended and restated in its
entirely to read as follows:

“(iv) to the extent your participation is permitted to continue pursuant to the
terms of the applicable Company group health insurance plans and policies other
than pursuant to COBRA, and you satisfy the conditions for such continued
participation, the Company will pay your, your spouse’s and your eligible
dependents’ premiums for such extended coverage to the extent, and for so long
as, you and they remain eligible for such extended coverage under the applicable
plans and policies; and, following the cessation of such extended coverage, if
you are eligible (and make a timely election) to continue health coverage under
the applicable plans in accordance with COBRA, the Company will pay your, your
spouse’s and your eligible dependents’ continuation coverage premiums under
COBRA to the extent, and for so long as, you and they remain eligible for such
continuation coverage under COBRA under the applicable plans and pursuant to
applicable law, but in no event for more than eighteen (18) months from the date
of the loss of extended coverage, in each case, subject to the terms and
conditions of the applicable plan and COBRA; provided, that the payments for
extended or continuation coverage shall be made only to the extent that such
payments will not (i) subject the Company or any affiliate to any taxes or other
penalties under Section 4980D of the Code or (ii) otherwise cause a violation of
applicable law; and provided, further, that in no event shall the Company have
any obligation to pay for such extended and/or continuation coverage after
twenty-four (24) months from the date of termination.”



--------------------------------------------------------------------------------

2. Section 4(c)(iv) of the Agreement is hereby amended and restated in its
entirely to read as follows:

“(iv) provide you with the benefits described in Section 4(a)(iv) (provided in
the manner described therein) for up to twenty-four (24) months from the date of
termination.”

 

3. Section 2(d) of the “Waiver and General Release” attached as Exhibit C to the
Agreement is hereby amended and restated in its entirely to read as follows:

“(d) To the extent your participation is permitted to continue pursuant to the
terms of [NAME OF HEALTH PLAN] (the “Health Plan”) other than pursuant to COBRA,
and you satisfy the conditions for such continued participation in the Health
Plan, MarketAxess will pay your, your spouse’s and your eligible dependents’
premiums for such extended coverage to the extent, and for so long as, you and
they remain eligible for such extended coverage under the Health Plan; and,
following the cessation of such extended coverage, if you are eligible (and make
a timely election) to continue health coverage under the Health Plan in
accordance with COBRA, MarketAxess will pay your, your spouse’s and your
eligible dependents’ continuation coverage premiums under COBRA to the extent,
and for so long as, you and they remain eligible for such continuation coverage
under COBRA under the Health Plan and pursuant to applicable law, but in no
event for more than eighteen (18) months from the date of your loss of extended
coverage, in each case, subject to the terms and conditions of the Health Plan
and applicable law; provided, that the payments for extended or continuation
coverage shall be made only to the extent that such payments will not
(i) subject MarketAxess or any affiliate to any taxes or other penalties under
Section 4980D of the Code or (ii) otherwise cause a violation of applicable law;
and provided, further, that in no event shall MarketAxess have any obligation to
pay for such extended and/or continuation coverage after twenty-four (24) months
from the date of termination.”

Except as expressly set forth in this Amendment, all other terms and conditions
of the Agreement shall remain in full force and effect.

[Remainder of this Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

MARKETAXESS HOLDINGS INC. By   /s/ Antonio L. DeLise Name: Antonio L. DeLise
Its: Chief Financial Officer EXECUTIVE By   /s/ Richard M. McVey   Richard M.
McVey

 

3